Title: Orders to Lieutenant Colonel Robert Hanson Harrison, 16 February 1777
From: Washington, George
To: Harrison, Robert Hanson



Sir
[Headquarters, Morristown, 16 February 1777]

General Howe having proposed that some mode should be fixed for the future exchange of prisoners, their subsistances &c.—and appointed

Lt Colo. Walcot of the Army under his command to negotiate respecting the same, you are to repair to the House of Mrs Feild on the Road leading from Brunswic to Bound Brook on Monday the 17th Instt to meet Colo. Walcot—confer with him & receive such propositions as he may have to make upon this subject, reporting to me the same & the result of your conference. Given at Head Qrs Morristown the 16th day of Feby 1777.
